Upon Petition for Rehearing.

Richmond, January 20, 1938.
Present, All the Justices.
Browning, J.,
delivered the opinion of the court.
The defendant in error filed a petition to rehear the judgment of this court rendered on September 23, 1937.
A rehearing was granted and the case reargued at the January, 1938, term of the court. Upon a careful consideration of the questions involved upon the rehearing, we are constrained to adhere to our former opinion, and the judgment of the Law and Equity Court of the city of Bichmond, Part Two, is therefore reversed, and the case remanded for a new trial to be limited to the question of the amount of damages sustained by the plaintiff in error.

Reversed and remanded.

Hudgins, Eggleston and
Spratley, JJ., dissenting.